SMALL CLAIMS COURT — ACCESS The prohibition against collection agencies, collection agents, or assignees of claims using the Small Claims Court is constitutional.  This is to acknowledge receipt of your letter wherein you ask if the prohibition against collection agencies, collection agents, and assignees of claims using the Small Claims Court is constitutional. Title 12 O.S. 1751 [12-1751](B) (1971), states in part: "No action may be brought under small claims procedure by any collection agency, collection agent or any assignee of a claim." This section is similar to sections in other states, and in particular, a section in the California Small Claims Act.  Section 117(f) of the California Code of Procedure states in part: "No claim shall be filed by or prosecuted in such small claims court by the assignee of such claim." The only authority found directly on this question is the case that dealt with the California Act. In the case of Merchants Service Company v. Small Claims Court of City and County of San Francisco, 216 P.2d 846
(Cal., 1950), an assignee of a claim attempted to file a claim in Small Claims Court against the debtor of a contract that was assigned to the assignee. The Court Clerk of the Small Claims Court of the City and County of San Francisco, refused to accept filing of this action and the assignee sought a writ of mandamus compelling the Court Clerk to accept filing of this action. The Supreme Court of California held that this claim was based upon an assignment and hence not cognizable in the Small Claims Court.  In Oklahoma it has been held constitutional for the Legislature to make classifications concerning courts and particular matters adjudicated in those courts. See Ex parte Barnes, 356 P.2d 363 (Okl. 1960).  Thus, the classification of courts and the types of actions that the courts are to determine is a matter for legislative discretion. It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative in that the prohibition against collection agencies, collection agents, or assignees of claims using the Small Claims Court is constitutional.  (Todd Markum)